 
 
I 
111th CONGRESS
1st Session
H. R. 3735 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mr. Tiahrt (for himself, Mr. Moore of Kansas, Ms. Jenkins, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize and request the President to award the Medal of Honor posthumously to Captain Emil Kapaun of the United States Army for acts of valor during the Korean War. 
 
 
1.Authorization and request for award of Medal of Honor to Emil Kapaun for acts of valor during the Korean War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized and requested to award the Medal of Honor posthumously under section 3741 of such title to Emil Kapaun for the acts of valor during the Korean War described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Captain Emil Kapaun as a member of the 8th Cavalry Regiment during the Battle of Usan on November 1 and 2, 1950, and while a prisoner of war until his death on May 23, 1952, during the Korean War. 
 
